DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/10/2018 and 11/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 16, 19, 23-24, and 30 are objected to because of the following informalities:  
-Claim 16, line 9: please insert “the” between “to target”.
-Claim 19, line 2: please correct “senor” to “the sensor”.
-Claim 23, line 2: “the weight” lacks proper antecedent basis.
-Claim 24, line 7: please insert “the” between “to target”.
-Claim 30, line 2: “the weight” lacks proper antecedent basis.
Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the target pressure range”, which lacks antecedent basis.  It is unclear whether “the target pressure range” is intended to refer to the “target fluid flow range” of claim 16 or whether this is a new limitation.  For examination purposes, the Examiner interprets “the target pressure range” as a new limitation, or “a target pressure range”. 
Claim 23 recites “the fluid bag” in line 2, which lacks antecedent basis.  It is unclear whether “the fluid bag” in claim 23 should instead recite “the fluid supply source” or whether claim 23 should depend on claim 22.  For examination purposes, the Examiner interprets that “the fluid bag” in claim 23 should recite “the fluid supply source”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Germain et al. (US Patent Application Publication No. 2014/0303551).
Regarding claim 16, Germain discloses a fluid management system (see Fig. 16), comprising: a pump (546A) configured to pump fluid from a fluid supply source (535) through the system at a fluid flow rate (see par. [0076]); a processor (545) including a user interface (565), the user interface (565) allowing a user to input a set of system operating parameters (see par. [0080]), the processor (545) configured to control the pump (546A) to maintain a target fluid flow range based on the set of system operating parameters (see par. [0080]); and a scope device (512 & 515) coupled to the pump (546A) to deliver fluid to a target surgical site (see par. [0076]), the scope device (512 & 515) including an elongated shaft (512) extending from a distal end thereof (see Fig. 16), the elongated shaft (512) including at least one sensor (560), the sensor (560) transmitting sensor data relating to target surgical site to the processor (545) (see par. [0077]); wherein the processor (545) automatically signals to the pump (546A) to adjust the fluid flow rate based on the sensor data (see par. [0077] and [0088]-[0090]).

Regarding claim 17, Germain discloses the system of claim 16, wherein the sensor (560) is a pressure sensor (see par. [0077]).

Regarding claim 22, Germain discloses the system of claim 16, wherein the fluid supply source (535) is a fluid bag (see Fig. 16, par. [0104]).

Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenech et al. (US Patent Application Publication No. 2013/0331730).
Regarding claim 24, Fenech discloses a fluid management system (see Fig. 10), comprising: a pump (pump in 212 - see par. [0040]) configured to pump fluid from a fluid supply source through the system at a fluid flow rate (see par. [0040]); a processor (206/208) configured to control the pump (see par. [0057]); and a scope device (204) coupled to the pump (pump in 212) to deliver fluid to a target surgical site, the scope device (204) including an elongated shaft (214) extending from a distal end thereof, the elongated shaft (214) including a camera (222), the camera (222) transmitting video feedback relating to the target surgical site to the processor (206/208) (see par. [0038]); wherein the processor (206/208) includes image recognition software (208) to detect variations in the video feedback (i.e. obstructions in the view of the camera - see par. [0057]) and automatically signals to the pump (see par. [0058]-[0059]) to adjust the fluid flow rate based on the variations (see par. [0057]-[0059]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US Patent Application Publication No. 2014/0303551), as applied to claim 16 above, in view of Williams et al. (US Patent Application Publication No. 2010/0228222).
Regarding claim 18, Germain discloses the system of claim 16.  However, Germain fails to disclose a heating assembly, the heating assembly configured to heat the fluid to a target temperature.
Williams discloses a fluid management system (100, see Fig. 2) which further comprises a heating assembly (309) configured to heat the fluid to a target temperature (see par. [0222]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Germain with a heating assembly in order to optionally maintain the temperature of the fluid delivered by the system when enabled by a user for a particular procedure (see Williams par. [0222]).

Regarding claim 19, Germain discloses the system of claim 16, wherein the processor (545) further includes a display screen (user interface 565 is a touch-screen display, see par. [0080]).  However, Germain fails to explicitly disclose that the display screen is configured to display the fluid flow rate and sensor data in real time.  
Williams discloses a fluid management system (100, see Fig. 2 and 38) which further comprises a processor (2050), wherein the processor (2050) includes a display screen (see Fig. 38) configured to display the fluid flow rate (section 4092 of Fig. 38) and sensor data (section 4088 of Fig. 38) in real time (see Fig. 38, par. [0260]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Germain to display data in real time in order to display operating parameters and alarms to the user to allow the user to start or stop the system when necessary (see Williams par. [0260]).

Regarding claim 20, modified Germain discloses the system of claim 19 substantially as claimed.  However, Germain fails to disclose that if the processor detects that the fluid flow rate is outside of the target pressure range, a visual alert is displayed on the display screen.
Williams discloses a fluid management system (100, see Fig. 2 and 38), wherein if the processor (2050) detects that the fluid flow rate is outside of the target pressure range, a visual alert is displayed on the display screen (see Fig. 38, par. [0260]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of modified Germain to display alerts when operating parameters are outside of the target range in 

Regarding claim 23, Germain discloses the system of claim 16.  However, Germain fails to disclose a weight sensor for measuring the weight of the fluid bag in real time.
Williams discloses a fluid management system (100, see Fig. 2) comprising a weight sensor for measuring the weight of the fluid bag (902/904) in real time (see par. [0274]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Germain with a weight sensor in order to monitor the fluid deficit (i.e. the amount of fluid within the patient) of the system (see Williams par. [0274]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US Patent Application Publication No. 2014/0303551), as applied to claim 16 above, in view of Woolford (US Patent Application Publication No. 2013/0267892).
Regarding claim 21, Germain discloses the system of claim 16.  However, Germain fails to disclose that the scope device further includes a temperature sensor located on the elongated shaft.  
Woolford discloses an endoscope system (see Fig. 39) wherein the scope device further includes a temperature sensor (2106) located on the elongated shaft (2014) (see par. [0285]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope device of .

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US Patent Application Publication No. 2013/0331730), as applied to claim 24 above, in view of Germain et al. (US Patent Application Publication No. 2014/0303551).
Regarding claim 25, Fenech discloses the system of claim 24.  However, Fenech fails to disclose that the processor includes a user interface allowing a user to input a set of system operating parameters.
Germain discloses a fluid management system (see Fig. 16) wherein the processor (545) includes a user interface (565) allowing a user to input a set of system operating parameters (see Germain par. [0080]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with a user interface in order to allow an experienced physician to input specific parameters to be maintained by the system for a particular procedure (see Germain par. [0080]).

Regarding claim 29, Fenech discloses the system of claim 24 substantially as claimed, having a fluid supply source (fluid reservoir in fluid system 212 - see par. [0040]).  However, Fenech fails to explicitly disclose that the fluid supply source is a fluid bag.
.

Claims 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US Patent Application Publication No. 2013/0331730), as applied to claim 24 above, in view of Williams et al. (US Patent Application Publication No. 2010/0228222).
Regarding claim 26, Fenech discloses the system of claim 24, wherein the processor (206/208) includes a display screen configured to display the video feedback in real time (see par. [0038]).  However, Fenech fails to disclose that the display screen is configured to display the flow rate in real time.
Williams discloses a fluid management system (100, see Fig. 2 and 38) which further comprises a processor (2050), wherein the processor (2050) includes a display screen (see Fig. 38) configured to display the flow rate (section 4092 of Fig. 38) in real time (see Fig. 38, par. [0260]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Fenech to display the flow rate in real time in order to display operating parameters and alarms to the user to allow the user to start or stop the system when necessary (see Williams par. [0260]).  

Regarding claim 28, Fenech discloses the system of claim 24 substantially as claimed.  However, Fenech fails to disclose a heating assembly, the heating assembly configured to heat the fluid to a target temperature.
Williams discloses a fluid management system (100, see Fig. 2) which further comprises a heating assembly (309) configured to heat the fluid to a target temperature (see par. [0222]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with a heating assembly in order to optionally maintain the temperature of the fluid delivered by the system when enabled by a user for a particular procedure (see Williams par. [0222]).

Regarding claim 30, Fenech discloses the system of claim 24 substantially as claimed.  However, Fenech fails to disclose a weight sensor for measuring the weight of the fluid supply source in real time.
Williams discloses a fluid management system (100, see Fig. 2) comprising a weight sensor for measuring the weight of the fluid supply source (902/904) in real time (see par. [0274]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Fenech with a weight sensor in order to monitor the fluid deficit (i.e. the amount of fluid within the patient) of the system (see Williams par. [0274]).

27 is rejected under 35 U.S.C. 103 as being unpatentable over Fenech et al. (US Patent Application Publication No. 2013/0331730), as applied to claim 24 above, in view of Woolford (US Patent Application Publication No. 2013/0267892).
Regarding claim 27, Fenech discloses the system of claim 24 substantially as claimed.  However, Fenech fails to disclose that the scope device further includes a temperature sensor located on the elongated shaft.  
Woolford discloses an endoscope system (see Fig. 39) wherein the scope device further includes a temperature sensor (2106) located on the elongated shaft (2014) (see par. [0285]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the scope device of Fenech with a temperature sensor in order to record an accurate temperature reading at the surgical site (see Woolford par. [0285]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVERY SMALE/Examiner, Art Unit 3783                                 

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783